                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 ANGELA DENISE NAILS,                             )
                                                  )
                Plaintiff,                        )
                                                  )
           v.                                     ) CASE NO. 1:18-CV-1050-WKW
                                                  )             [WO]
 VAUGHN TOWERS,                                   )
                                                  )
                Defendant.                        )

                                            ORDER

       On March 5, 2019, the Magistrate Judge filed a Recommendation (Doc. # 7)

that this case be dismissed prior to service of process under 28 U.S.C.

§ 1915(e)(2)(B).1 On March 15, 2019, Plaintiff Angela Denise Nails filed timely

objections. (Doc. # 8.) The court has conducted an independent and de novo review

of those portions of the Recommendation to which objection is made. See 28 U.S.C.

§ 636(b).

       Plaintiff objects that the statute of limitations has not run because, although

the incident that is the subject of her complaint occurred in 2006, she filed a new



       1
           The Recommendation does not state whether dismissal should be with or without
prejudice. But it does recommend dismissal because the applicable statute of limitations bars the
Plaintiff’s claim, and such a dismissal “is a decision on the merits for res judicata purposes.”
Mathis v. Laird, 457 F.2d 926, 927 (5th Cir. 1972). Moreover, an involuntary dismissal is
automatically assumed to be with prejudice under Rule 41(b). See Fed. R. Civ. P. 41(b) (stating
that unless the order states otherwise, an involuntary dismissal “operates as an adjudication on the
merits”).
housing application that Defendant denied in 2019. That objection gives no reason

to overrule the Recommendation because the claim was not pleaded in the complaint

and Plaintiff did not allege that the denial was on account of her race. Plaintiff’s

objection will therefore be overruled and the Recommendation adopted.

      It is ORDERED:

      (1)   The Magistrate Judge’s Recommendation (Doc. # 7) is ADOPTED.

      (2)   Plaintiff’s objection (Doc. # 8) is OVERRULED.

      (3)   This case is DISMISSED with prejudice prior to service of process

under 28 U.S.C. § 1915(e)(2)(B).

      A separate final judgment will be entered.

      DONE this 29th day of March, 2019.

                                            /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                         2
